Citation Nr: 1513720	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (claimed as posttraumatic stress disorder and trouble sleeping).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.

4.  Entitlement to service connection for a lung disability, to include emphysema or asthma, including as due to asbestos exposure.

5.  Entitlement to service connection for posttraumatic arthritis of the left ankle secondary to a claimed fracture.

6.  Entitlement to an increased (compensable) initial evaluation for bilateral hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and EAJ


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran, and another witness, testified before the undersigned at a Videoconference hearing conducted in September 2014 from the Muskogee, Oklahoma, RO.  The transcript of that hearing is associated with the Veteran's electronic (virtual VA) claims file.  The Veteran's physical file and electronic files (virtual VA and eFolder on the VBMS system) have been reviewed in preparation for this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for an acquired psychiatric disability, diabetes mellitus, type II, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence establishes that it is less likely than not that the Veteran's current lung disabilities are a result of exposure to asbestos.

2.  The evidence establishes that the Veteran did not incur a fracture of the left ankle in service.

3.  At a September 2014 Videoconference hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of an increased (compensable) evaluation for hearing loss and for an evaluation in excess of 10 percent for tinnitus. 


CONCLUSIONS OF LAW

1.  The Veteran did not incur a lung disability during service or as a result of service or any incident thereof, to include exposure to asbestos.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for left ankle disability, to include the claim that current left ankle disability is residual to a left ankle injury in service, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of an increased (compensable) evaluation for hearing loss and for an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) . See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Asthma and emphysema are not among the diseases defined by VA as chronic, and no provider has diagnosed a lung disability VA defines as chronic, such as tuberculosis or bronchiectasis.  Therefore, further discussion of presumptive service connection for a chronic lung disability is not required.  38 C.F.R. § 3.309; see also Walker.  However, arthritis is defined as a chronic disease, so the applicability of the presumption of service connection must be addressed in that portion of the decision.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 years to 45 or more years between first exposure to asbestos and development of the disease resulting from the asbestos exposure.  M21-1MR, Part IV.ii.1.H.29a (as in effect March 23, 2015).  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.

1.  Claim for service connection for lung disability

The Veteran contends that vehicles used to transport radio equipment for which he was responsible were somehow sprayed with asbestos.  The available clinical and personnel records do not address whether asbestos was used in the storage or transport of radio equipment or whether the Veteran might have otherwise been exposed to asbestos.  

While the reason such action would be taken by the military, for the limited purposes of this claim only, BVA assumes that the Veteran's contention that he was exposed to asbestos in service is accurate, without conceding that asbestos exposure occurred for purpose of any other claim. 

The Veteran's service records reflect that he was treated for acute bronchitis in August 1968.  The service medical records reflect that the Veteran improved soon after he received antibiotic treatment.  The treating provider noted a suspicion that the Veteran had underlying asthma, but noted that the diagnosis could not be proved at that time.  The reports of in-service hospitalizations after August 1968, and his outpatient treatment notes, disclose that the Veteran was not again treated for acute bronchitis, bronchitis, or asthma.  The Veteran's October 1972 separation medical history reflects that the Veteran reported "sinus trouble" and a fever, but no other pulmonary disability, providing some evidence against this claim.  

The fact that no pulmonary disorder was treated between August 1968 and the Veteran's October 1972 service separation is persuasive evidence that the pulmonary disorder treated in August 1968 was an acute disorder that resolved without further pulmonary residuals.  This evidence also contradicts the Veteran's assertion that any current lung disorder became chronic is service.

The reviewer who was asked to provide July 2013 medical opinion regarding the etiology of the Veteran's current lung disabilities noted that mild obstructive airway disease was manifested on pulmonary function tests in November 2003, and again in 2007.  Results of spirometry examinations disclosed findings compatible with small airway disease.  

In 2003, the Veteran reported that he had recently stopped smoking after using about a pack of cigarettes daily for about 45 years.  

The fact that the Veteran smoked for 45 years and now claims a lung disability as a result of asbestos, and not his smoking, is unclear. 

The reviewer also noted that the provider who treated the Veteran in 2003 also assigned a diagnosis of mild persistent asthma.  The reviewer noted that these diagnoses were assigned thereafter.

The reviewer noted that exposure to asbestos is associated with restrictive lung disease.  In contrast, the examiner opined, emphysema diagnosed in the Veteran's case is an obstructive lung disease; asthma is an inflammatory lung disease.  The reviewer explained that smoking causes obstructive lung disease.  In contrast, residuals of inhalation of asbestos (asbestosis), if present, causes restrictive lung disease.  

The examiner concluded that, since the Veteran does not manifest a current restrictive lung disability, it was not biologically plausible that the Veteran had a current lung disability related to exposure to asbestos.

The reviewer who provided the July 2013 opinion explained in detail how the Veteran's current lung disabilities differed from disability caused by exposure to asbestos.  The reviewer explained the medical knowledge and reasoning underlying the conclusion that it was not biologically possible that the Veteran's current lung disabilities are a result of exposure to asbestos.  The reviewer also explained why lay observation was not a competent basis for belief or opinion as to the cause of the Veteran's current lung disabilities.  The medical opinion is entirely unfavorable to the Veteran's claim that he has a current lung disability which results from exposure to asbestos.  The medical opinion is of such high persuasive value as to be dispositive of the issue, given the lack of favorable evidence other than the Veteran's lay opinion, and the cogent argument that competent opinion cannot be formed based on lay observation alone.  

The service treatment records are against a finding that a current lung disorder was formally diagnosed in service, became chronic in serivce, or has been present since service.  Rather, the clinical records reflect an opinion that it is more likely than not that each of the Veteran's current lung disorders are related to his many years of use of tobacco products.  The Veteran's lay opinion is not sufficient to preponderate against the unfavorable medical evidence.  The most credible and competent evidence is strongly unfavorable to a finding that the Veteran incurred a current lung disability during service or as a result of any incident thereof, to include exposure to asbestos.  The claim must be denied.  

2.  Claim for service connection for left ankle disability

The Veteran's service medical records disclose that no diagnosis or history of left ankle disability was noted when the Veteran was inducted into service.  During service, the Veteran complained of left ankle trauma, while playing basketball, In November 1968.  Radiologic examination disclosed no evidence of an underlying fracture.  The provider noted tenderness at the medial malleolus and lateral malleolus.  A diagnosis of sprain, left ankle, was assigned.  The Veteran again complained of left ankle pain in November 1968.  

The Veteran's service medical records do not reflect any later medical evaluation s of the left ankle or foot after November 1968.  The service medical records do not include any indication that the Veteran's use of his left knee, ankle, or foot was limited at any time during his service, or that he required use of an assistive device such as a cane or crutches.  

The service medical records reflect that the Veteran was hospitalized in September 1969 for back pain, but there is no record of treatment or complaints related to the left ankle.  No disability or abnormality of the left ankle or foot was noted during the Veteran's October 1972 service separation examination, nor did the Veteran report any disorder of the left knee, ankle or foot on the medical history he completed.  This evidence is unfavorable to the claim that the Veteran incurred a fracture of the left ankle in service.

The record establishes that the Veteran has sustained injuries on several occasions following service.  The Veteran has reported that the severity of post-service injury sustained in 1979 resulted in the Veteran's receipt of disability benefits from the Social Security Administration.  The Board notes that VA records associated with the record are consistent with this report, although the 1979 SSA records have not been obtained.  

The examiner who conducted the August 2011 VA examination of the Veteran's feet concluded that x-rays confirmed that the Veteran had experienced a left ankle fracture, but the type of location of the fracture were not consistent with the injury the Veteran incurred in service, which affected the lateral malleolus as well as the medical malleolus.  The examiner concluded that the Veteran's radiologic examination disclosed a post-service left ankle fracture.

At his September 2014 Videoconference hearing, the Veteran testified that he required follow-up treatment after his left ankle fracture for nearly a year and that several different castes were applied.  See September 2014 Videoconference Hearing Transcript (Tr.) at 5.  

The Veteran is competent to describe that he required a cast on the left leg for a lengthy period following an ankle injury.  However, the Veteran's service medical records disclose no indication that the Veteran received further treatment of a left ankle injury after November 1968.  Moreover, the records disclose that the Veteran denied that he had any "broken bones" during service when he completed an October 1972 clinical history.  The facts that no left ankle fracture was noted in the service treatment records, and that no complaint of left ankle pain was noted after November 1968 are inconsistent with the incurrence of left ankle fracture in service.  

The 2011 VA opinion is strong evidence that the Veteran did not incur a fracture of the left ankle injury or fracture during service.  This opinion is also persuasive evidence that the Veteran did not incur a chronic left ankle disability such as arthritis in service, but, rather, incurred a later left ankle injury following service.  

The Board has considered the Veteran's reported history of continued symptomatology and cast changes in service through December 1969 and continued symptomatology since active service, but this history is not found to be accurate, in light of the fact that no notation of such treatment appears in the service treatment records, even though there are notations of treatment of other complaints and injuries during this period.  

For example, the Veteran was treated for warts and for a right arm injury, without notation that he had a cast or any complaint regarding the left leg.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The preponderance of the most competent and credible evidence, especially service treatment records through 1972, and a 2011 VA medical opinion, are unfavorable to the claim.  The claim must be denied.

3.  Withdrawal of claims for increased evaluations for hearing loss and tinnitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At a Travel Board hearing before the undersigned Veterans Law Judge in September 2014, the Veteran, through his representative, withdrew from consideration on appeal the issue of a compensable evaluation for hearing loss and the issue of an increased evaluation in excess of 10 percent for tinnitus.  Tr. page 1.  As the Veteran has withdrawn his appeal as to these two issues, there remain no allegations of errors of fact or law for consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue for a compensable evaluation for hearing loss and for an evaluation in excess of 10 percent for tinnitus, and these claims are dismissed without prejudice.

Duties to notify and assist

After the Veteran submitted his December 2010, the RO issued a notice letter in January 2011.  The notice letter returned and was re mailed.  The March 2011 notice letter addressed each of the claims considered above, and notified the Veteran of the evidence required to substantiate the claims, as well as all other aspects of notice required.  The Veteran's testimony before the Board in 2014 reflects that the Veteran understood the criteria for service connection for each of the claimed disabilities. 

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.

The Veteran service treatment records have been obtained.  The Veteran has been afforded VA examination.  He has been afforded the opportunity to identify any other VA or non-VA evidence which might be relevant, but he has not identified any additional evidence.  

The Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill certain duties to the claimant.  38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing before the Board, the Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims for service connection, including his contention that he was exposed to asbestos in service and his contention that he manifests a current lung disability due to that exposure.  Each duty to the Veteran outlined in Bryant was met during the 2014 Board hearing.

The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal for service connection for lung disability, to include asthma or emphysema, claimed as a result of exposure to asbestos, is denied.

The appeal for service connection for fracture, left ankle, is denied.  

The appeals for a compensable evaluation for bilateral hearing loss and for an evaluation in excess of 10 percent for tinnitus are dismissed without prejudice, 


REMAND

The Veteran contends that he was exposed to herbicides while stationed in Korea. The evidence does not establish whether the Veteran was stationed in or near the Korean demilitarized zone (DMZ).  The record does not establish whether the Veteran's occupational activities in his military occupational specialty required him to travel to the DMZ, if his unit was not stationed in or near the DMZ.  

The VA examiner who conducted the Veteran's December 2012 Agent Orange Registry examination provided the Veteran with information about diseases which may be presumed related to exposure to herbicides, but stated that evidence necessary to determine whether the Veteran was exposed to herbicides in Korea was not available.  The Veteran's claims for service connection for diabetes mellitus, type II and for prostate cancer, on the basis of presumed service connection, require additional development, as necessary to determine the Veteran's potential exposure to herbicides in Korea.  

The Veteran has not identified any stressor incurred during his service in Korea.  The claim for service connection for PTSD should be readjudicated when evidence regarding where the Veteran's unit was stationed in Korea is available, including a unit history, is obtained.  In addition, evidence regarding the Veteran's specific duties in his MOS should be sought, as the Veteran contends that he traveled to several camps and areas of Korea to repair radios.  If that is accurate, evidence as to enemy activity or known stressors at the camps to which the Veteran traveled should be sought, for the relevant time period.  Then, specialty medical opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location(s) he was stationed at and traveled to while in Korea.  

2.  The Veteran should be provided an opportunity to identify any incident(s) during service that he believes may be linked to a current psychiatric disorder; he should be afforded another opportunity to complete a PTSD Questionnaire or other development survey in use.

3.  Ask the National Personnel Records Center (NPRC) for to search for any service treatment records, personnel records, military justice records, or other records which might establish where the Veteran was stationed and what duties he performed during his assignments, and for any available information.  

4.  Ask the U.S. Army Joint Services Records Research Center (JSRRC) for unit history or other information which would show where Company A, USASTRATCOM LL Battalion North, was stationed in Korea during the period from August 1970 to September 1971.  Request any information which might be relevant to the likelihood that a heavy vehicle driver or field radio repairman would travel outside that location in Korea during the relevant period.  Information as to what type of radio equipment was in use at the bases identified by the Veteran in the development of paragraph #1 would be helpful.  

5.  The RO should summarize the evidence as to whether the Veteran was stationed near or traveled to the DMZ, and should provide that summary to the examiner who is designated to conduct psychiatric examination.

6.  The Veteran should be afforded the opportunity to identify VA or non-VA medical records relevant to the issues remaining on appeal.

7.  Afford the Veteran examination by a VA psychiatrist to determine whether any psychiatric disorder(s) is(are) present.  All special studies or tests required to identify pathology or to assign a diagnosis, including psychological testing and evaluations, should be conducted.  The claims folders (physical and electronic), pertinent medical records, stressor statements, and the summary of the Veteran's assigned location(s) in Korea, contained therein must be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all pathology found to be present (if any).  The examiner should assign an appropriate diagnosis for each psychiatric disorder.  The examiner should provide explicit responses to the following questions:

(a) Does the Veteran have a psychiatric disability? 

(b) If a diagnosis of PTSD is appropriate, the examiner should specify the credible stressor(s) thought to be etiologically related to the cause of each psychiatric disability, if possible.  The examiner should identify the evidence relied on to establish the existence of the stressor(s).  The report of the examiner should include a complete rationale for all opinions expressed.  

8.  If, after determining whether the Veteran was stationed in or traveled to the DMZ during service, the claims for service connection for diabetes mellitus and/or prostate cancer cannot be granted based on applicable presumptions of service connection, the Veteran's claims files should be reviewed and opinion obtained as to whether it is at least as likely as not that either disorder was incurred in or as a result of the Veteran's service or some incident thereof.

9.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response; then the appeal as to any issue not granted to the Veteran's satisfaction should be returned to the Board, if in order 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


